F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 13 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DAVID R. KIDWELL,

                Plaintiff-Appellant,

    v.                                                   No. 98-3298
                                                    (D.C. No. 96-CV-4112)
    SHAWNEE COUNTY BOARD OF                                (D. Kan.)
    COUNTY COMMISSIONERS,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before ANDERSON and KELLY , Circuit Judges, and           BROWN , ** Senior
District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Wesley E. Brown, Senior District Judge, United States District
Court for the District of Kansas, sitting by designation.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff appeals from the district court’s grant of summary judgment in

favor of defendant on his claims under the Americans with Disabilities Act

(ADA), Title VII for reverse race discrimination, the Family Medical Leave Act

(FMLA), and for retaliatory discharge in light of his worker’s compensation

claim. In his pro se brief on appeal, plaintiff identifies the issue in this appeal

as the denial of a fair and just process because “[t]his case was not presented.”

Appellant’s Br. at 3. He alleges no specific points of error by the district court.

For purposes of this appeal, we will assume that plaintiff appeals the district

court’s summary judgment on his ADA, FMLA, and retaliatory discharge claims.           1



      We review the district court’s grant of summary judgment       de novo , and

we apply the legal standard set forth in Fed. R. Civ. P. 56(c), just as the district

court did. See Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996). That rule

dictates that summary judgment is appropriate if there is no question regarding

a material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. C.V. P. 56(c).




1
      Plaintiff conceded that summary judgment was proper on his claim
of reverse race discrimination, so we do not consider that claim on appeal.
See R. Vol. I, tab 97 at 19.

                                          -2-
      After examining the record, we are convinced that the district court’s

disposition was correct. The district court entered a thorough memorandum

and order containing a detailed analysis on the relevant claims. We cannot add

anything to improve upon the district court’s well-reasoned opinion, and,

therefore, we affirm the grant of summary judgment for the reasons stated by

the district court in its September 22, 1998 memorandum and order.

      AFFIRMED. The mandate shall issue forthwith.



                                                   Entered for the Court



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -3-